Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitation of applying gas through the gas port to drive liquid from the container through the liquid port into the instrument, in the context of claim 1 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US Paten 6,375,315 (Steinmetz) discloses a fluid interconnect comprising first and second interfaces further comprising multiple fluid ports, a cradle (14), a swing bar (42) to engage the cradle (Column 9, lines 13-26). A container is thereby connected to an instrument (the printer). However Steinmetz doesn’t disclose the limitation of applying gas through a gas port to drive liquid from the container through the liquid port.
US PGPub 2010/0294276 (Rindy) discloses a container (16) which is attached to an instrument (50) using a swinging support (shown in Figure 1), but doesn’t disclose the limitation of applying gas through a gas port to drive liquid from the container through the liquid port.
US Patent 4,924,922 (Johnson) discloses a liquid container which is supported by a cradle similar to that of the instant application, but doesn’t disclose multiple fluid ports or the limitation of applying gas through a gas port to drive liquid from the container through the liquid port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753